Exhibit 10.3

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 24, 2007 by and among SL GREEN REALTY CORP.
(the “Parent”), SL GREEN OPERATING PARTNERSHIP, L.P. (the “Borrower”), the
financial institutions party hereto as “Lenders”, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Parent, the Borrower, the Lenders and the Agent have entered into
that certain Third Amended And Restated Credit Agreement dated as of
December 28, 2005 (as in effect immediately prior to the date hereof, the
“Credit Agreement”); and

WHEREAS, the Parent, the Borrower, the Lenders and the Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section   1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

(a)                                  The Credit Agreement is amended by amending
or restating in full, as applicable, the following definitions (or indicated
portions thereof): “1031 Property”; “Capitalization Rate”; adding the indicated
sentence to the end of the definition of “Eligible Property”; “Ground Lease”;
clause (i) of the definition of “Indebtedness”; “Material Subsidiary”; “Net
Proceeds,” the proviso in the first sentence of the definition of “Senior Debt”;
and “Structured Finance Investments” contained in Section 1.1. thereof as
follows:

“1031 Property” means property held by a “qualified intermediary” (a “QI”) or an
“exchange accommodation titleholder” (an “EAT”) (or in either case, by one or
more Wholly Owned Subsidiaries thereof, singly or as tenants in common) which is
a single purpose entity and has entered into an “exchange agreement” or a
“qualified exchange accommodation agreement” with the Borrower or a Guarantor in
connection with the acquisition of such property by the Borrower or a Subsidiary
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.

“Capitalization Rate” means six and three-quarters of one percent (6.75%).

“Eligible Property”…

An Eligible 1031 Property shall also constitute an Eligible Property.


--------------------------------------------------------------------------------


“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.  The ground lease associated with the property located at 1185 Avenue of
the Americas, New York, New York, the term of which expires in the year 2043,
will not be subject to the requirement of clause (a) of this definition.

“Indebtedness” …

[g27071mq01i001.gif]…(i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to recourse liability); …

“Material Subsidiary” means any Subsidiary that directly owns or leases an
Eligible Property or directly owns a Structured Finance Investment, or in the
case of an Eligible 1031 Property, the Subsidiary that holds the note evidencing
the loan made to the EAT or QI to finance the acquisition of such Eligible 1031
Property.

“Net Proceeds”  means, with respect to an Equity Issuance by a Person, an amount
equal to (a) the aggregate amount of all cash and the Fair Market Value of all
other property (other than securities of such Person or an Affiliate of such
Person being converted or exchanged in connection with such Equity Issuance)
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance and minus (b) the aggregate
amount of the proceeds of such Equity Issuance used at the time of such Equity
Issuance to redeem, repurchase or otherwise acquire or retire any other Equity
Interest (other than Mandatorily Redeemable Stock ) of such Person.

2


--------------------------------------------------------------------------------


“Senior Debt” …

…           ;provided, that Senior Debt shall not be deemed to include any other
debt securities (and guarantees, if any, in respect of such debt securities)
issued to any trust other than the Trust (or a trustee of any such trust), or to
any partnership or other entity affiliated with the Borrower that is a financing
vehicle of the Borrower (a “financing entity”) in connection with the issuance
by such financing entity of equity securities or other securities pursuant to an
instrument that ranks pari passu with or junior in right of payment to the
Junior Subordinated Indenture …

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (or in entities (other than Gramercy Capital Corp.) whose
Investments are primarily in) (i) Indebtedness secured by Mortgages and
Indebtedness in the form of mezzanine loans, and (ii) preferred equity
Investments (including preferred limited partnership interests) in entities
owning (or leasing pursuant to a Ground Lease) class B (or better) office
properties located in the greater New York, New York area.  Structured Finance
Investments shall also include existing Investments of the types described in
the preceding sentence in entities with office properties in locations other
than the greater New York, New York area, which existing Investments are held by
the Borrower or a Wholly Owned Subsidiary of the Borrower as of the Agreement
Date.

(b)                                 The Credit Agreement is further amended by
inserting the following definitions in Section 1.1. thereof in appropriate
alphabetical order:

“EAT” has the meaning given that term in the definition of 1031 Property.

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office
property; (b) the Borrower or a Subsidiary leases such 1031 Property from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as applicable)
and the Borrower or a Subsidiary manages such 1031 Property; (c) the Borrower or
a Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) to the Borrower or a Subsidiary; (d) the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) acquired such 1031 Property with the proceeds of a
loan made by the Borrower or a Guarantor which loan is secured either by a
Mortgage on such 1031 Property or a pledge of all of the Equity Interests of the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable); (e) neither such 1031 Property, nor any interest
of the Borrower or any Subsidiary therein, is subject to any Lien (other than

3


--------------------------------------------------------------------------------


(i) Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens and (ii) the Lien of a Mortgage or pledge referred
to in the immediately preceding clause (d)) or a Negative Pledge; and (f) such
1031 Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
1031 Property.  In no event shall a 1031 Property qualify as an Eligible 1031
Property for a period in excess of 180 consecutive days; provided, the Agent may
in its discretion extend such period by an additional 10 Business Days to permit
the Parent and the Borrower to comply with Section 7.12. to cause the owner of
such 1031 Property to become a Guarantor.  For purposes of determining Total
Asset Value and Unconsolidated Asset Value, as applicable, such 1031 Property
shall be deemed to have been owned or leased by the Borrower or such Subsidiary
from the date acquired by the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable).

“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
January 24, 2007 by and among the Borrower, the Parent, the financial
institutions from time to time party thereto as “Lenders”, Wachovia Bank,
National Association, as Agent, and the other parties thereto and (b) that
certain Credit Agreement dated as of September 29, 2005 by and among the
Borrower, the Parent, the financial institutions from time to time party thereto
as “Lenders”, Wachovia Bank, National Association, as Agent, and the other
parties thereto.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
August 3, 2006 by and among the Parent, Wyoming Acquisition Corp., Wyoming
Acquisition GP LLC, Wyoming Acquisition Partnership LP, Reckson and the Reckson
OP, pursuant to which the Parent is to acquire Reckson.

“Net Cash Proceeds” means with respect to (a) any conveyance, sale, lease,
sublease, transfer or other disposition (each a “disposition”) of any Property
owned or leased by a Reckson Party, the aggregate amount of all cash received
(including without limitation, all cash payments received by way of deferred
payment of principal or interest pursuant to a note or installment receivable or
otherwise, but only as and when received), directly or indirectly, by the Parent
or any Subsidiary in connection with such disposition net of (i) the amount of
any out-of-pocket legal fees, title and recording tax expenses, commissions and
other customary fees and expenses actually incurred by the Parent or any
Subsidiary in connection with such disposition, (ii) any income taxes reasonably
estimated in good faith to be payable by the Parent or any Subsidiary in
connection with such disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and other taxes thereon
to the extent such other taxes are actually paid by the Parent or any
Subsidiary, and (iii) any repayments by the Parent or any Subsidiary of Secured
Indebtedness to the extent that such

4


--------------------------------------------------------------------------------


Secured Indebtedness is secured by a Lien on the property that is the subject of
such disposition, and (b) the incurrence, assumption, refinancing or other means
of becoming obligated of or on Indebtedness (each an “incurrence”), the
aggregate amount of all cash received by the Parent or any Subsidiary from such
incurrence, net of the amount of any out-of-pocket legal fees, title and
recording tax expenses, investment banking fees, underwriting discounts,
commissions and other customary fees and expenses actually incurred by the
Parent or any Subsidiary in connection therewith.

“QI” has the meaning given that term in the definition of 1031 Property.

“Reckson” means Reckson Associates Realty Corp., and shall include Reckson’s
successors and permitted assigns.

“Reckson Indenture” means that certain Indenture dated as of March 26, 1999 by
and among the Reckson OP, as Issuer, Reckson, as Guarantor, and The Bank of New
York, as Trustee.

“Reckson Limitation Termination Event” means the earliest to occur of any of the
following with respect to all Reckson Notes: (a) all Reckson Notes that are
(i) Securities (as defined in the Reckson Indenture) are no longer Outstanding
Securities (as defined in the Reckson Indenture) and (ii) Notes (as defined in
the Reckson Note Purchase Agreement) are no longer outstanding; (b) the Parent
shall have succeeded to, and shall have been substituted for, the Reckson OP as
the “Issuer” under (i) the Reckson Indenture pursuant to Section 805 of the
Reckson Indenture in respect of all such Securities and (ii) under the Reckson
Note Purchase Agreement, or (c) the Reckson Note Documents and the Reckson Notes
no longer contain any limitations on the ability of any of the Reckson Parties
to incur Indebtedness (as defined in the Reckson Indenture) in respect of the
Guaranty.

“Reckson Note Documents” means the Reckson Note Purchase Agreement and the
Reckson Indenture.

“Reckson Note Purchase Agreement” means that certain Note Purchase Agreement
dated August 27, 1997 among the Reckson OP, Reckson FS Limited Partnership and
the Purchasers listed on Schedule A attached thereto, regarding $150,000,000 of
7.20% Notes issued on August 27, 1997 and due August 28, 2007.

“Reckson Notes” means (a) all Securities (as defined in the Reckson Indenture)
issued by the Reckson OP pursuant to the terms of the Reckson Indenture,
including without limitation, the following which are outstanding as of the
Agreement Date: (i) $200,000,000 of 7.750% Notes issued March 26, 1999 and due
March 15, 2009, (ii) $50,000,000 of 6.0% Notes issued June 17, 2002 and

5


--------------------------------------------------------------------------------


due June 15, 2007, (iii) $150,000,000 of 5.150% Notes  issued January 22, 2004
and due January 15, 2011, (iv) $150,000,000 of 5.875% Notes  issued August 13,
2004 and due August 15, 2014, (v) $287,500,000 of 4.000% Exchangeable Debentures
issued June 27, 2005 and due June 15, 2025 and (vi) $275,000,000 of 6.0% Notes
issued March 31, 2006 and due March 31, 2016; and (b) all Notes (as defined in
the Reckson Note Purchase Agreement).

“Reckson OP” means Reckson Operating Partnership, L.P., and shall include the
Reckson OP’s successors and permitted assigns.

“Reckson Parties” means Reckson, the Reckson OP and the other Reckson
Subsidiaries.

“Reckson Subsidiaries” means the Reckson OP and the Subsidiaries of the Reckson
OP.

(c)                                  The Credit Agreement is further amended
inserting a new subsection (c) into Section 2.5. thereof as follows:

(c)                                  Inaccurate Financial Statements or
Compliance Certificates.  If any financial statement or Compliance Certificate
delivered pursuant to Section 8.3. is shown to be inaccurate (regardless of
whether this Agreement is in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period for which (x) the Parent does not maintain debt
ratings from at least two (2) of Moody’s, S&P or Fitch or (y) the Parent does
maintain such debt ratings but such debt ratings or the lower of such debt
ratings is less than BBB-/Baa3 (or the equivalent) (an “Applicable Period”) than
the Applicable Margin applied for such Applicable Period, then (i) the Borrower
shall immediately deliver to the Agent a corrected Compliance Certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined on the
basis of such corrected Compliance Certificate (as provided in clause (a) of the
definition of Applicable Margin) for such Applicable Period, and (iii) the
Borrower shall immediately pay to the Agent for the account of the Lenders the
accrued additional interest owing calculated based on such higher Applicable
Margin for such Applicable Period, which payment shall be promptly applied in
accordance with Section 3.2. This subsection shall not in any way limit the
rights of the Agent and Lenders (x) with respect to the last sentence of the
immediately preceding subsection (a) or (y) under Article X.

(d)                                 The Credit Agreement is further amended by
restating Section 4.1.(a)(iii) thereof in its entirety as follows:

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender (or any Person controlling such Lender) to a level below that which
such Lender (or such Person) could have achieved but for such Regulatory

6


--------------------------------------------------------------------------------


Change (taking into consideration the policies of such Lender or Person with
respect to capital adequacy).

(e)                                  The Credit Agreement is further amended by
restating Section 7.12.(c) thereof in its entirety as follows:

(c)                                  Inclusion of Eligible Properties in
Financial Calculations.  An Eligible Property (other than an Eligible 1031
Property) owned or leased by a Subsidiary, a Structured Finance Investment owned
by a Subsidiary and an Eligible 1031 Property acquired by an EAT or QI with
proceeds of a loan made by a Subsidiary, shall be included in determinations of
Unencumbered Adjusted NOI and Unencumbered Asset Value only if the Borrower has
delivered each of the items required under the immediately preceding
subsection (a) with respect to such Subsidiary.  An Eligible Property (other
than an Eligible 1031 Property) and a Structured Finance Investment shall not be
included in determinations of Unencumbered Adjusted NOI and Unencumbered Asset
Value if any Subsidiary owning or leasing such Eligible Property or owning such
Structured Finance Investment is not a Guarantor.  An Eligible 1031 Property
shall not be included in determinations of Unencumbered Adjusted NOI and
Unencumbered Asset Value if the Subsidiary that holds the note evidencing the
loan made to the EAT or QI to finance the acquisition of such Eligible 1031
Property is not a Guarantor.

(f)                                    The Credit Agreement is further amended
by re-lettering the existing Section 8.4.(q) as Section 8.4.(r) and inserting a
new 8.4.(q) therein as follows:

(q)                                 Reckson Limitation Termination Event. 
Promptly upon the occurrence thereof, notice of the occurrence of any of the
events described in the definition of the term “Reckson Limitation Termination
Event”, together with such evidence as the Agent may reasonably request to
establish the occurrence of such event; and

(g)                                 The Credit Agreement is further amended by
restating Sections 9.1.(h) and (i) thereof in their entirety as follows:

(h)                                 Minimum Unencumbered Asset Value.  The
Unencumbered Asset Value attributable to Eligible Properties to be less than
$600,000,000 at any time.  Until the occurrence of the Reckson Limitation
Termination Event, Eligible Properties owned by any Reckson Party shall be
disregarded when determining compliance with this subsection.

(i)                                     Minimum Number of Eligible Properties. 
The number of Eligible Properties to be less than 5 at any time.  Until the
occurrence of the Reckson Limitation Termination Event, Eligible Properties
owned by any Reckson Party shall be disregarded when determining compliance with
this subsection.

7


--------------------------------------------------------------------------------


(h)                                 The Credit Agreement is further amended by
restating Section 9.6.(b) thereof in its entirety as follows:

(b)                                 The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, the Borrower
or such Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3., (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on only the property securing such Indebtedness as of the date such agreement
was entered into; (ii) in an agreement relating to the sale of a Subsidiary or
assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale;
or (iii) the Existing Credit Agreements.

(i)                                     The Credit Agreement is further amended
by inserting a new Section 9.13. therein as follows:

Section  9.13                         Reckson Limitations.

(a)                                  Generally.  Notwithstanding anything to the
contrary contained in this Agreement but subject to the immediately following
subsection (b), until the occurrence of the Reckson Limitation Termination
Event:

(i)                                     the Parent and the Borrower shall not,
and shall not permit any Subsidiary or any other Person to, make any Investment
in any Reckson Party;

(ii)                                  the Parent shall not permit any Reckson
Party to acquire any asset (whether by means of a direct purchase, merger or
otherwise); and

(iii)                               the Parent shall not permit any Reckson
Party to (x) convey, sell, lease, sublease, transfer or otherwise dispose of any
Property (other than leases and subleases of Properties in the ordinary course
of business)  that is not subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (d) of the definition of Permitted Liens)
and is not subject to a Negative Pledge (such a Property being an “Unencumbered
Property”), (y) incur, assume, or otherwise become obligated in respect of any
Indebtedness secured by a Lien on any Unencumbered Property owned or leased by a
Reckson Party or on any of the Parent’s direct or indirect ownership interest in
such Reckson Party or (z) refinance any Indebtedness in respect of which any
Reckson Party is obligated, unless in the case of any of the preceding clauses
(x) through

8


--------------------------------------------------------------------------------


(z), all Net Cash Proceeds payable to or for the account of any Reckson Party
are paid, or immediately distributed by a Reckson Party, to the Parent or the
Borrower; provided, however, Net Cash Proceeds shall not be required to be paid
to, or distributed to, the Parent or the Borrower to the extent, and only to the
extent, such distribution would result in a Default or Event of Default (as each
such term is defined in a Reckson Note Document).

Notwithstanding the foregoing, the Parent may permit (x) the Equity Interests of
the Subsidiary that holds the note evidencing the loan made to the respective
EATs to finance the acquisition of the Eligible 1031 Properties known as 810
7th Avenue, New York, New York and 1185 Avenue of the Americas, New York, New
York and (y) title to such Eligible 1031 Properties to be held by a Reckson
Subsidiary.

(b)                                 Elimination of Limitations.  Upon the
occurrence of the Reckson Limitation Termination Event and at all times
thereafter, the limitations of the immediately preceding subsection (a) shall
cease to apply and shall be of no further force or effect.

Section   2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following or satisfaction of each
of the following, each in form and substance satisfactory to the Agent:

(a)                                  A counterpart of this Amendment duly
executed by the Borrower and each of the Lenders;

(b)                                 A First Amendment to Guaranty substantially
in the form of Exhibit A attached hereto, executed by each Guarantor (the
“Guaranty Amendment”);

(c)                                  An Accession Agreement executed by each of
the Subsidiaries that are to become Guarantors (the “New Guarantor(s)”);

(d)                                 For each of the New Guarantors, each of the
items that would have been delivered under Section 5.1.(a)(iv)-(viii) and (xiv)
if such New Guarantor had been a Guarantor as of the Effective Date;

(e)                                  Evidence that all fees due and payable to
the Lenders, and all fees and expenses payable to the Agent, in connection with
this Amendment have been paid;

(f)                                    A certificate from the Parent’s chief
executive officer or chief financial officer certifying that (i) no material
provision or condition (including conditions relating to the accuracy of the
representations and warranties set forth therein) of the Merger Agreement has
been waived, amended, supplemented or otherwise modified in a manner that is
material and adverse to the Agent or the Lenders and (ii) all conditions
precedent to the closing of the Acquisition

9


--------------------------------------------------------------------------------


(other than (x) the payment of the aggregate Merger Consideration (as defined in
the Merger Agreement) by the Parent, or (y) the filing of the Articles of Merger
of Reckson and Wyoming Acquisition Corp. in Maryland and the filing of the
Certificate of Merger of Reckson OP and Wyoming Acquisition Partnership LP in
Delaware) shall have been satisfied or waived;

(h)                                 A Compliance Certificate calculated as of
September 30, 2006 (giving pro forma effect to the Acquisition); and

(i)                                     Such other documents, instruments and
agreements as the Agent may reasonably request.

Section   3.  Condition Subsequent.     The Parent shall deliver to the Agent
not later than 5:00 p.m. on the Business Day immediately following the date on
which the Acquisition becomes effective, evidence reasonably satisfactory to the
Agent of the filing of the Articles of Merger of Reckson and Wyoming Acquisition
Corp. in Maryland and the filing of the Certificate of Merger of Reckson OP and
Wyoming Acquisition Partnership LP in Delaware.  The parties hereto acknowledge
and agree that the failure to satisfy the condition set forth in this Section by
the time set forth in this Section shall be an immediate Event of Default.

Section   4.  Consent to First Amendment to Guaranty.  Each of the Lenders party
hereto consents to the amendments to the Guaranty set forth in the Guaranty
Amendment.

Section   5.  Representations.  Each of the Borrower and the Parent represents
and warrants to the Agent and the Lenders that:

(a)                                  Authorization.  Each of the Borrower and
the Parent has the right and power, and has taken all necessary action to
authorize it, to execute and deliver this Amendment and to perform its
obligations hereunder and under the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms.  This Amendment has been
duly executed and delivered by a duly authorized officer of each of the Borrower
and the Parent and each of this Amendment and the Credit Agreement, as amended
by this Amendment, is a legal, valid and binding obligation of the Borrower and
the Parent enforceable against the each of them in accordance with its
respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

(b)                                 Compliance with Laws, etc.  The execution
and delivery by each of the Borrower and the Parent of this Amendment and the
performance by each of the Borrower and the Parent of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise:  (i) require any Government Approvals or violate any
Applicable Laws (including Environmental Laws) relating to the Borrower, the
Parent or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of the Borrower, the
Parent or any other Loan Party, or any indenture, agreement or other instrument
to which the Borrower or any other Loan Party is a party or by which it or any
of its respective

10


--------------------------------------------------------------------------------


properties may be bound (including, without limitation, the Reckson Note
Documents or any of the Reckson Notes); and (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower, the Parent or any other Loan Party.

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

(d)                                 Acquisition.  As of the date on which the
Acquisition becomes effective and after giving effect to the application of the
proceeds to finance the Acquisition, the Acquisition shall have been consummated
in all material respects in accordance with the terms of the Merger Agreement
and no material provision or condition (including conditions relating to the
accuracy of the representations and warranties set forth therein) of the Merger
Agreement shall have been waived, amended, supplemented or otherwise modified in
a manner that is material and adverse to the Agent or the Lenders.

Section   6.  Reaffirmation of Representations by Borrower and Parent.  Each of
the Borrower and the Parent hereby repeats and reaffirms all representations and
warranties made by each of the Borrower and the Parent and the other Loan
Parties to the Agent and the Lenders in the Credit Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full; provided, however, with respect to Reckson, its
Subsidiaries and their businesses, only the following representations shall be
deemed made on the date hereof (i) the representations and warranties set forth
in Sections 6.1.(a), (c), (d), (q)(i) and (r) of the Credit Agreement and
(ii) the representations and warranties of Reckson Associates Realty Corp.
(“Reckson”) set forth in the Merger Agreement (x) that are material to the
interests of the Lenders and (y) the breach of which would permit the Parent to
terminate its obligations under the Merger Agreement (without regard to whether
any notice is required to be given by the Parent in connection therewith).

Section   7.  Release of Guarantors.  Notwithstanding any notice requirement set
forth in Section 7.12.(b) of the Credit Agreement, the following Guarantors are
released from the Guaranty:  New Green 1140 Realty LLC, Green 286 Madison LLC,
Green 290 Madison LLC, SL Green Realty Acquisition LLC, SLG 20 Exchange Funding
LLC, SLG 80 Broad Funding LLC, and SLG 1466 Broadway LLC.

Section   8.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

Section   9.  Expenses.  The Borrower shall reimburse the Agent upon demand for
all costs and expenses (including attorneys’ fees) incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith.

11


--------------------------------------------------------------------------------


Section   10.  Benefits.  This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

Section   11.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section   12.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

Section   13.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section   14.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement, as amended by this Amendment.

Section   15.  No Tax Advice.  The Borrower acknowledges and agrees that it has
not relied on the Agent, any Lender or any of their respective legal counsel for
any tax advice relating to the transaction contemplated by this Amendment and
the other Loan Documents.

[Signatures on Next Page]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Third
Amended and Restated Credit Agreement to be executed as of the date first above
written.

THE BORROWER:

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

 

 

 

 

 

THE PARENT:

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

THE AGENT AND THE LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

 

      Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

COMMERZBANK AG, NEW YORK BRANCH, as

 

 

      a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

EUROHYPO AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

PB CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

UNION BANK OF CALIFORNIA N.A., as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

HSH NORDBANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

ING REAL ESTATE FINANCE (USA) LLC, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

AIB DEBT MANAGEMENT LIMITED, as a Lender

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 



 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement with

SL Green Operating Partnership, L.P.]

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 



 

 

 

 

 

 

 

 

 

By:

 

 

 

 

     Name:

 

 

 

 

     Title:

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF FIRST AMENDMENT TO GUARANTY

THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) dated as of January 24, 2007
executed by each of the undersigned (the “Guarantors”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, each of the Guarantors executed and delivered to the Agent that certain
Guaranty dated as of December 28, 2005 (the “Guaranty”) in favor of the Agent
and each “Lender” a party to the Credit Agreement referenced below (the
“Lenders”) pursuant to which they guarantied, among other things, the
obligations of the Borrower referenced below under the Credit Agreement; and

WHEREAS, SL Green Operating Partnership, L.P. (the “Borrower”), SL Green Realty
Corp. (the “Parent”), the Lenders and the Agent have entered into that certain
Credit Agreement dated as of December 28, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Guarantors and the Agent desire to amend certain provisions of the
Guaranty on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.  Specific Amendments to Guaranty.  The parties hereto agree that the
Guaranty is amended as follows:

(a)                                  the Guaranty is amended by amending and
restating Section 1 thereof in its entirety as follows:

Section 1.  Guaranty.  Subject to Section 30 in the case of a Reckson
Subsidiary, each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any Lender or the Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans, and the payment
of all interest, fees, charges, attorneys’ fees and other amounts payable to any
Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the

A-1


--------------------------------------------------------------------------------


foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.

(b)  the Guaranty is further amended by inserting the following Section 30
therein as follows:

Section 30.  Limitation of Liability of Reckson Subsidiaries.

(a)                                  Generally.  Notwithstanding anything to the
contrary contained in this Guaranty but subject to the immediately following
sentence, until the occurrence of the Reckson Limitation Termination Event the
amount of Guarantied Obligations recoverable from the Reckson Subsidiaries that
are Guarantors shall not exceed the Allocable Guaranty Limitation.  Upon the
occurrence of the Reckson Limitation Termination Event and at all times
thereafter, the limitations of the immediately preceding sentence shall cease to
apply and shall be of no further force or effect.

(b)                                 Definitions.  As used in this Section, the
following terms have the indicated meanings:

“Allocable Guaranty Limitation” means, at any time of determination, (i) the
Overall Guaranty Limitation, times (ii) the aggregate amount of Pari Passu
Indebtedness owing in respect of the Credit Agreement at such time, divided by
(iii) the aggregate amount of all Pari Passu Indebtedness at such time.

“Overall Guaranty Limitation” means, at any time of determination, the sum of
(a) $500,000,000, (or, in the event of a sale, financing or refinancing of a
Property owned by a Reckson Party, such lesser amount, as certified from time to
time by the Borrower to the Agent, as shall equal 80% of the maximum amount of
Pari Passu Indebtedness permitted to be maintained under Sections 1005 and 1006
of the Reckson Indenture), plus (b) 95% of the aggregate principal amount of
Reckson Notes that are Outstanding Securities (as defined in the Reckson
Indenture) or outstanding under the Reckson Note Purchase Agreement, as
applicable, as of the Agreement Date which cease to be Outstanding Securities
(as defined in the Reckson Indenture) or outstanding under the Reckson Note
Purchase Agreement, as applicable, after the Agreement Date.

“Pari Passu Indebtedness” means Indebtedness (i) owing by the Borrower;
(ii) evidenced by documents, instruments and agreements containing terms,
conditions, representations, covenants and events of default substantially the
same as, or less restrictive than, but in no event more restrictive than, those
contained in the Credit Agreement and the other Loan Documents; (iii) that is
not Secured Indebtedness; (iv) that ranks pari passu with the Indebtedness owing
under the Credit Agreement; and (v) that has been Guarantied by each Reckson
Party that is a Guarantor hereunder on terms substantially the same as the terms
of this

A-2


--------------------------------------------------------------------------------


Guaranty (and in any event, including a provision identical in substance to this
Section 30).  As of the date hereof, Pari Passu Indebtedness includes
Indebtedness owing by the Borrower under (x) the Credit Agreement and other Loan
Documents to which it is a party, (y) that certain Credit Agreement dated as of
September 29, 2005 by and among the Borrower, the Parent, the financial
institutions from time to time party thereto as “Lenders”, Wachovia Bank,
National Association, as Agent and the other parties thereto and the other Loan
Documents (as defined in such Credit Agreement) and (z) that certain Credit
Agreement dated as of January 24, 2007 by and among the Borrower, the Parent,
the financial institutions from time to time party thereto as “Lenders”,
Wachovia Bank, National Association, as Agent and the other parties thereto and
the other Loan Documents (as defined in such Credit Agreement).

Section 2.  Reaffirmation of Guaranty.  Each Guarantor, after giving effect to
the amendments contained in that certain First Amendment to Credit Agreement
dated as of even date herewith (the “Credit Agreement Amendment”) by and among
the Borrower, the Parent, the Lenders and the Agent, hereby reaffirms its
continuing obligations to the Agent and the Lenders under the Guaranty, as
amended by this Amendment, and agrees that the transactions contemplated by the
Credit Agreement Amendment shall not in any way affect the validity and
enforceability of its obligations under the Guaranty, as amended by this
Amendment, or reduce, impair or discharge the obligations of such Guarantor
thereunder

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

(a)                                  A counterpart of this Amendment duly
executed by each of the Guarantors; and

(b)                                 Such other documents, instruments and
agreements as the Agent may reasonably request.

Section 4.  Representations.  Each of the Guarantors represents and warrants to
the Agent that:

(a)                                  Authorization.  Each of the Guarantors has
the right and power, and has taken all necessary action to authorize it, to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Guaranty, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of each of the Guarantors and each of this Amendment and the
Guaranty, as amended by this Amendment, is a legal, valid and binding obligation
of each of the Guarantors enforceable against the each of them in accordance
with its respective terms except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditors rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

A-3


--------------------------------------------------------------------------------


(b)                                 Compliance with Laws, etc.  The execution
and delivery by each of the Guarantors of this Amendment and the performance by
each of the Guarantors of this Amendment and the Guaranty, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Government Approvals or violate any Applicable Laws (including Environmental
Laws) relating to any Guarantor; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Guarantor, or any
indenture, agreement or other instrument to which any Guarantor is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Guarantor.

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

Section 5.  Reaffirmation of Representations by Guarantors.  Each of the
Guarantors hereby repeats and reaffirms all representations and warranties made
by each of them to the Agent and the Lenders in the Guaranty on and as of the
date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

Section 6.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 8.  Effect.  Except as expressly herein amended, the terms and
conditions of the Guaranty remain in full force and effect.  The amendments
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein.

Section 9.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 10.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Guaranty.

[Signatures on Following Pages]

A-4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Guaranty to be executed as of the date first above written.

 

AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures on Continue on Following Pages]

A-5


--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

SL GREEN REALTY CORP.
SL GREEN MANAGEMENT LLC
SLG IRP REALTY LLC
GREEN 292 MADISON LLC
GREEN 110 EAST 42ND LLC
GREEN 1372 BROADWAY LLC
GREEN 440 NINTH LLC
GREEN 470 PAS LLC
GREEN 317 MADISON LLC
GREEN W. 57TH ST., LLC
GREEN 461 FIFTH LESSEE LLC
GREEN 28W44 LLC
GREEN 19W44 OWNER LLC
GREEN 19W44 MEMBER LLC
GREEN 19W44 JV LLC
GREEN 19W44 MEZZ LLC
750 THIRD OWNER LLC
SLG 609 FUNDING LLC
SL GREEN 11 MADISON FUNDING LLC
SL GREEN 530 FUNDING LLC
SLG GALE PE LLC
SLG 17 BATTERY FUNDING LLC
601 STARRETT PREFERRED INVESTOR LLC
SLG 125 CHUBB FUNDING LLC
GREEN LNR DEBT LLC
180 MADISON PREFERRED MEMBER LLC

 

 

 

By:

 

 

 

 

Name:

Gregory F. Hughes

 

 

Title:

Chief Financial Officer

 

A-6


--------------------------------------------------------------------------------